                      Case 2021CV000298                    Document 1                 Filed 06-21-2021                 Page 1 of 1
                                                                                                                                     FILED
STATE OF WISCONSIN                                          CIRCUIT COURT                                     WALWORTH               06-21-2021
                                                                                                                                     Walworth County
Mark E. Jernstad et al vs. Home Depo U.S.A., Inc. et al                                    Electronic Filing
                                                                                                                                     Clerk of Circuit Court
                                                                                                Notice
                                                                                                                                     2021CV000298
                                                   Case No. 2021CV000298                                                             Honorable David M. Reddy
                                                   Class Code: Other-Personal Injury                                                 Branch 4




                                 OLD REPUBLIC INSURANCE COMPANY
                                 631 EXCEL DRIVE
                                 SUITE 200
                                 MOUNT PLEASANT PA 15666



                Case number 2021CV000298 was electronically filed with/converted by the Walworth County
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange
                of documents in court cases.

                                                                                                                                     E D
                Parties who register as electronic parties can file, receive and view documents online through




                                                                                                            C T
                the court electronic filing website. A document filed electronically has the same legal effect as
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                                 D A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party. This fee may be waived if you file a Petition for



                                                       E
                Waiver of Fees and Costs Affidavit of Indigency (CV-410A) and the court finds you are
                indigent under §814.29, Wisconsin Statutes.




                       N                             R
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic
                party.




                     U
                Pro Se opt-in code: d22148

                Unless you register as an electronic party, you will be served with traditional paper documents
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-741-7012.

                                                                                    Walworth County Circuit Court
                                                                                    Date: June 21, 2021




                              Case 2:21-cv-00896-LA Filed 07/29/21 Page 1 of 24 Document 1-1§801.18(5)(d), Wisconsin Statutes
GF-180(CCAP), 11/2020 Electronic Filing Notice
                                                 This form shall not be modified. It may be supplemented with additional material.
                                                                                                                                       Exhibit A
                      Case 2021CV000298                    Document 2                 Filed 06-21-2021                 Page 1 of 1
                                                                                                                                     FILED
STATE OF WISCONSIN                                          CIRCUIT COURT                                     WALWORTH               06-21-2021
                                                                                                                                     Walworth County
Mark E. Jernstad et al vs. Home Depo U.S.A., Inc. et al                                    Electronic Filing
                                                                                                                                     Clerk of Circuit Court
                                                                                                Notice
                                                                                                                                     2021CV000298
                                                   Case No. 2021CV000298                                                             Honorable David M. Reddy
                                                   Class Code: Other-Personal Injury                                                 Branch 4




                                 LIBERTY MUTUAL INSURANCE COMPANY
                                 175 BERKELEY STREET
                                 BOSTON MA 02116




                                                                                                                                       D
                Case number 2021CV000298 was electronically filed with/converted by the Walworth County
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange



                                                                                                                                     E
                of documents in court cases.




                                                                                                              T
                Parties who register as electronic parties can file, receive and view documents online through
                the court electronic filing website. A document filed electronically has the same legal effect as




                                                                                                            C
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                                 D A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party. This fee may be waived if you file a Petition for
                Waiver of Fees and Costs Affidavit of Indigency (CV-410A) and the court finds you are



                                                       E
                indigent under §814.29, Wisconsin Statutes.




                                                     R
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic




                       N
                party.

                Pro Se opt-in code: d22148



                     U
                Unless you register as an electronic party, you will be served with traditional paper documents
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-741-7012.

                                                                                    Walworth County Circuit Court
                                                                                    Date: June 21, 2021




                              Case 2:21-cv-00896-LA Filed 07/29/21 Page 2 of 24 Document 1-1§801.18(5)(d), Wisconsin Statutes
GF-180(CCAP), 11/2020 Electronic Filing Notice
                                                 This form shall not be modified. It may be supplemented with additional material.
                                                                                                                                       Exhibit A
                      Case 2021CV000298                    Document 3                 Filed 06-21-2021                 Page 1 of 1
                                                                                                                                     FILED
STATE OF WISCONSIN                                          CIRCUIT COURT                                     WALWORTH               06-21-2021
                                                                                                                                     Walworth County
Mark E. Jernstad et al vs. Home Depo U.S.A., Inc. et al                                    Electronic Filing
                                                                                                                                     Clerk of Circuit Court
                                                                                                Notice
                                                                                                                                     2021CV000298
                                                   Case No. 2021CV000298                                                             Honorable David M. Reddy
                                                   Class Code: Other-Personal Injury                                                 Branch 4




                                 ANDERSON CORPORATION
                                 100 FOURTH STREET
                                 BAYPORT MN 55003




                                                                                                                                       D
                Case number 2021CV000298 was electronically filed with/converted by the Walworth County
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange



                                                                                                                                     E
                of documents in court cases.




                                                                                                              T
                Parties who register as electronic parties can file, receive and view documents online through
                the court electronic filing website. A document filed electronically has the same legal effect as




                                                                                                            C
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                                 D A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party. This fee may be waived if you file a Petition for
                Waiver of Fees and Costs Affidavit of Indigency (CV-410A) and the court finds you are



                                                       E
                indigent under §814.29, Wisconsin Statutes.




                                                     R
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic




                       N
                party.

                Pro Se opt-in code: d22148



                     U
                Unless you register as an electronic party, you will be served with traditional paper documents
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-741-7012.

                                                                                    Walworth County Circuit Court
                                                                                    Date: June 21, 2021




                              Case 2:21-cv-00896-LA Filed 07/29/21 Page 3 of 24 Document 1-1§801.18(5)(d), Wisconsin Statutes
GF-180(CCAP), 11/2020 Electronic Filing Notice
                                                 This form shall not be modified. It may be supplemented with additional material.
                                                                                                                                       Exhibit A
                      Case 2021CV000298                    Document 4                 Filed 06-21-2021                 Page 1 of 1
                                                                                                                                     FILED
STATE OF WISCONSIN                                          CIRCUIT COURT                                     WALWORTH               06-21-2021
                                                                                                                                     Walworth County
Mark E. Jernstad et al vs. Home Depo U.S.A., Inc. et al                                    Electronic Filing
                                                                                                                                     Clerk of Circuit Court
                                                                                                Notice
                                                                                                                                     2021CV000298
                                                   Case No. 2021CV000298                                                             Honorable David M. Reddy
                                                   Class Code: Other-Personal Injury                                                 Branch 4




                                 HOME DEPO U.S.A., INC.
                                 2455 PACES FERRY ROAD
                                 ATLANTA GA 30339




                                                                                                                                       D
                Case number 2021CV000298 was electronically filed with/converted by the Walworth County
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange



                                                                                                                                     E
                of documents in court cases.




                                                                                                              T
                Parties who register as electronic parties can file, receive and view documents online through
                the court electronic filing website. A document filed electronically has the same legal effect as




                                                                                                            C
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                                 D A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party. This fee may be waived if you file a Petition for
                Waiver of Fees and Costs Affidavit of Indigency (CV-410A) and the court finds you are



                                                       E
                indigent under §814.29, Wisconsin Statutes.




                                                     R
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic




                       N
                party.

                Pro Se opt-in code: d22148



                     U
                Unless you register as an electronic party, you will be served with traditional paper documents
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-741-7012.

                                                                                    Walworth County Circuit Court
                                                                                    Date: June 21, 2021




                              Case 2:21-cv-00896-LA Filed 07/29/21 Page 4 of 24 Document 1-1§801.18(5)(d), Wisconsin Statutes
GF-180(CCAP), 11/2020 Electronic Filing Notice
                                                 This form shall not be modified. It may be supplemented with additional material.
                                                                                                                                       Exhibit A
                      Case 2021CV000298                    Document 5                 Filed 06-21-2021                 Page 1 of 1
                                                                                                                                     FILED
STATE OF WISCONSIN                                          CIRCUIT COURT                                     WALWORTH               06-21-2021
                                                                                                                                     Walworth County
Mark E. Jernstad et al vs. Home Depo U.S.A., Inc. et al                                    Electronic Filing
                                                                                                                                     Clerk of Circuit Court
                                                                                                Notice
                                                                                                                                     2021CV000298
                                                   Case No. 2021CV000298                                                             Honorable David M. Reddy
                                                   Class Code: Other-Personal Injury                                                 Branch 4




                                 THE HOME DEPOT, INC.
                                 2455 PACES FERRY ROAD
                                 ATLANTA GA 30339




                                                                                                                                       D
                Case number 2021CV000298 was electronically filed with/converted by the Walworth County
                Circuit Court office. The electronic filing system is designed to allow for fast, reliable exchange



                                                                                                                                     E
                of documents in court cases.




                                                                                                              T
                Parties who register as electronic parties can file, receive and view documents online through
                the court electronic filing website. A document filed electronically has the same legal effect as




                                                                                                            C
                a document filed by traditional means. Electronic parties are responsible for serving
                non-electronic parties by traditional means.




                                                                                 D A
                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
                $20.00 fee to register as an electronic party. This fee may be waived if you file a Petition for
                Waiver of Fees and Costs Affidavit of Indigency (CV-410A) and the court finds you are



                                                       E
                indigent under §814.29, Wisconsin Statutes.




                                                     R
                If you are not represented by an attorney and would like to register an electronic party, you
                will need to enter the following code on the eFiling website while opting in as an electronic




                       N
                party.

                Pro Se opt-in code: d22148



                     U
                Unless you register as an electronic party, you will be served with traditional paper documents
                by other parties and by the court. You must file and serve traditional paper documents.

                Registration is available to attorneys, self-represented individuals, and filing agents who are
                authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
                agency, corporation, or other group. Non-attorney individuals representing the interests of a
                business, such as garnishees, must file by traditional means or through an attorney or filing
                agent. More information about who may participate in electronic filing is found on the court
                website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-741-7012.

                                                                                    Walworth County Circuit Court
                                                                                    Date: June 21, 2021




                              Case 2:21-cv-00896-LA Filed 07/29/21 Page 5 of 24 Document 1-1§801.18(5)(d), Wisconsin Statutes
GF-180(CCAP), 11/2020 Electronic Filing Notice
                                                 This form shall not be modified. It may be supplemented with additional material.
                                                                                                                                       Exhibit A
   Case 2021CV000298         Document 6     Filed 06-21-2021       Page 1 of 11
                                                                                  FILED
                                                                                  06-21-2021
                                                                                  Walworth County
                                                                                  Clerk of Circuit Court
                                                                                  2021CV000298
                                                                                  Honorable David M. Reddy
                                                                                  Branch 4




STATE OF WISCONSIN CIRCUIT                COURT   WALWORTH COUNTY

MARK E. JERNSTAD
204 West Main Street
Yorkville, Illinois 60560,

       Plaintifl

OLD REPUBLIC INSURANCE                              Case Number:
COMPANY                                             Case Code: 30107
631 Excel Drive, Suite 200                          Personal Injury - Other
Mount Pleasant, Pennsylvania I 5666,                Amount Claimed Greater
                                                    Than $5,000
LIBERTY MUTUAL INSURANCE
COMPANY
175 Berkeley Street
Boston, Massachusetts 021 16,

ANDERSEN CORPORATION
100 Fourth Street
Bayport, Minnesota 5 5003,

      Involuntary Plaintiffs,




HOME DEPOT U.S.A., INC
2455 Paces Fery Road
Atlanta, Georgia 30339,

THE HOME DEPOT, INC
2455 Paces Feruy Road
Atlanta, Georgia 30339,

       Defendants.



                                      CryIL SUMMONS




        Case 2:21-cv-00896-LA Filed 07/29/21 Page 6 of 24 Document 1-1
                                                                                    Exhibit A
      Case 2021CV000298          Document 6          Filed 06-21-2021     Page 2 of 11




THE STATE OF WISCONSIN TO:                    The Named Defendant.

         You are hereby notified that the Plaintiff named above has filed a lawsuit or other legal

action against you. The Complaint, which is served upon you, states the nature and basis of the

legal action.

         Within forty-five (45) days of receiving this Summons, you must respond with       a written

Answer, is used in Wis. Stat. Ch, 802, to the Complaint, The Court may reject or disregard an

Answer that does not follow the requirements of the statutes. The Answer must be sent or delivered

to:

                                               Clerk of Courts
                                        Walworth County Judicial Center
                                            1800 County Road NN
                                          Elkhorn, Wisconsin 53121

and to the   Plaintiff   s attornevs:


                                               Robert J. Domol
                                           Hupy and Abraharn, S.C.
                                             2830 Ramada Way
                                                  Suite 100
                                         Green Bay, Wisconsin 54304

You may have an attorney help or represent you.

        If you do not provide a proper Answer within forty-five (45)       days, the Court may grant

Judgment against you for the award of money or other legal action requested in the Complaint, A

Judgrnent may be enforced as provided by law. A Judgment awarding money may become a lien

against any real estate you own now or in the future, and may also be enforced by garnishment or

seizure of property,




                                                      2

          Case 2:21-cv-00896-LA Filed 07/29/21 Page 7 of 24 Document 1-1
                                                                                          Exhibit A
   Case 2021CV000298    Document 6       Filed 06-21-2021       Page 3 of 11




      DATED at Green Bay, Wisconsin,   this Z/    auy   ot   2uE                   202t

                                               HUPY AND ABRAHAM, S.C.
                                               Attorneys for the Plaintiff,




                                               By:
                                                     Robert J
                                                     State Bar Number: 1091411

Post OfEce Address
2830 Ramada Way
Suite 100
Green Bay, Wisconsin 54304
(e20) se3-s050




                                          J


        Case 2:21-cv-00896-LA Filed 07/29/21 Page 8 of 24 Document 1-1
                                                                                 Exhibit A
  Case 2021CV000298          Document 6     Filed 06-21-2021       Page 4 of 11
                                                                                  FILED
                                                                                  06-21-2021
                                                                                  Walworth County
                                                                                  Clerk of Circuit Court
                                                                                  2021CV000298
                                                                                  Honorable David M. Reddy
                                                                                  Branch 4




STATE OF WISCONSIN CIRCUIT                COURT   WALWORTH COUNTY

MARK E. JERNSTAD
204 West Main Street
Yorkville, Illinois 60560,

       Plaintiff,

OLD REPUBLIC INSURANCE                              Case Number:
COMPANY                                             Case Code: 30107
631 Excel Drive, Suite 200                          Personal Injury - Other
Mount Pleasant, Pennsylvania I 5666,                Amount Claimed Greater
                                                    Than $5,000
LIBERTY MUTUAL INSURANCE
COMPANY
175 Berkeley Street
Boston, Massachusetts 02 I 1 6,

ANDERSEN CORPORATION
100 Fourth Street
Bayport, Minnesota 55003,

      Involuntary Plaintiffs,



HOME DEPOT U.S.A., INC.
2455 Paces Ferry Road
Atlanta, Georgia 30339,

THE HOME DEPOT, INC.
2455 Paces Ferry Road
Atlanta, Georgia 30339,


       Defendants.



                                     CIVIL COMPLAINT



        Case 2:21-cv-00896-LA Filed 07/29/21 Page 9 of 24 Document 1-1
                                                                                    Exhibit A
    Case 2021CV000298          Document 6           Filed 06-21-2021        Page 5 of 11




        NOW COMES the Plaintiff, Mark E. Jernstad, by and through his attorneys, Hupy and

Abraham, S.C., by Robert J. Domol, and as for his Complaint against the Defendants, alleges and

shows to the Court as follows:

        1.     The Plaintiff, Mark E. Jernstad, is an adult resident of the City of Yorkville, County

of Kendall, Illinois, currently residing at204 West Main Street, Zip Code 60560.

        2.     The Involuntary Plaintiff, Old Republic Insurance Company, is a foreign insurance

company, organized and existing under the laws of Pennsylvania, with its principal place of

business located at 631 Excel Drive, Suite 200, Mount Pleasant, Pennsylvania, Zip Code           1   5666;

that the registered agent for the Involuntary Plaintiff, Old Republic Insurance Corirpany, is Alan

Pavlic, located at 445 South Moorland Road, Suite 301, Brookfield, Wisconsin, Zip Code 53005;

and that the Involuntary Plaintiff, Old Republic Insurance Company, alleges to have paid out

worker's compensation benefits on behalf of the Plaintiff, Mark E. Jernstad, and is therefore named

as an alleged subrogated party      in this action pursuant to Wis. Stat. g S03.03.

       3.      The Involuntary Plaintiff, Old Republic Insurance Company, is entitled to recovery

and reimbursement pursuant to Wis. Stat. $ 102,29.

       4.      That the Involuntary Plaintiff, Liberty Mutual Insurance Company, is a foreign

insurance company, organized and existing under the laws of Massachusetts, with its principal

place of business located at   17   5 Berkeley Street, Boston, Massachus etts, Zip Code 021 16; that the

registered agent in Wisconsin for the Involuntary Plaintiff, Liberty Mutual Insurance Company, is

Corporation Service Company, located at 8040 Excelsior Drive, Suite 400, Madison, Wisconsin,

Zip Code 53717; and that the Involuntary Plaintiff, Liberty Mutual Insurance Company, alleges to




                                                     2


         Case 2:21-cv-00896-LA Filed 07/29/21 Page 10 of 24 Document 1-1
                                                                                              Exhibit A
    Case 2021CV000298         Document 6         Filed 06-21-2021        Page 6 of 11




have paid out worker's compensation benefits on bel-ralf of the Plaintiff, Mark E. .Iernstad, and is

therefore named as an alleged subrogated party in this action pursuant to Wis. Stat, $ 803.03,

        5.     The Involuntary Plaintiff, Liberty Mutual Insurance Company, is entitled to

recovery and reimbursement pursuant to Wis. Stat. $ 102.29.

       6.      The Involuntary Plaintiff, Andersen Corporation, is a foreign             corporation,

organrzed and existing under the laws of Minnesota, with its principal place of business located at

100 Fourth Street, Bayport,   Minnesota,Zip Code 55003; that the registered agent in Wisconsin for

the Involuntary Plaintiff, Andersen Corporation, is CT Corporation, located at 8020 Excelsior

Drive, Suite 200, Madison, Wisconsin, Zip Code 53717; and that the Involuntary Plaintiff,

Andersen Corporation, alleges to have paid out worker's compensation benefits on behalf of the

Plaintiff, Mark E. Jernstad, and is therefore named as an alleged subrogated party in this action

pursuant to Wis. Stat. $ 803.03.

       7.      The Involuntary Plaintiff, Andersen Corporation, is entitled to recovery          and

reimbursement pursuant to Wis. Stat, $ 102,29,

       8.      The Defendant, Home Depot U.S,A., Inc., is a foreign corporation, organized and

existing under the laws of Delaware, with the principal place of business located at.2455 Paces

Ferry Road, Atlanta, Georgia, Zip Code 30339; that the registered agent in Wisconsin for the

Defendant, Home Depot U.S.A., Inc., is Corporation Service Company, located at 8040 Excelsior

Drive, Madison, Wisconsin, Zip Code        537171,   that the Defendant, Home Depot U.S.A., Inc., is

self-insured; and that the Defendant, Home Depot U.S.A., Inc., owned, operated, and/or

maintained the property located at 550 North Edwards Boulevard, Lake Geneva, Wisconsin, Zip

Code 53147.




                                                     J


         Case 2:21-cv-00896-LA Filed 07/29/21 Page 11 of 24 Document 1-1
                                                                                          Exhibit A
     Case 2021CV000298         Document 6        Filed 06-21-2021       Page 7 of 11




         9'        The Defendant, The Home Depot, Inc., is a foreign corporation, organized and

 existing under the laws of Delaware, with the principal place of business located at 2455 Paces

 Ferry Road, Atlanta, Georgia, Zip Code 30339; that the registered agent in Wisconsin for the

 Defendant, The Home Depot, Inc., is Corporation Service Company, located at 8040 Excelsior

 Drive, Madison, Wisconsin, Zip Code 53717; that the Defendant, The Home Depot, Inc., is self-

 insured; and that the Defendant, The Home Depot, Inc., owned, operated and/or maintained the

 property located at 550 North Edwards Boulevard, Lake Geneva, Wisconsin, Zip Code 53147.

                     FIRST CAUSE OF ACTION: GENERAL NEGLIGENCE

         10.      On July 26,2018, the Plaintiff, Mark E. Jernstad, was an invitee on the property

located at 550 North Edwards Boulevard, Lake Geneva, Wisconsin, Zip Code 53147; and, thal

while the Plaintiff, Mark E. Jernstad, was on said property, he tripped over negligently placed

boards in the shipping dock and suffered injuries and damages as hereafter described,

         I   l,   The Defendant, Home Depot U.S.A, Inc., owned, operated, and/or rnaintained the

property located at 550 North Edwards Boulevard, Lake Geneva, Wiscon sin, Zip Code 53 I47 , at

the time of the accident; and that the Defendant, Home Depot U.S.A., Inc., failed to properly warn

patrons, andlor otherwise failed to exercise ordinary care in maintaining andlor managing the

property, by failing to maintain a clear path to and from the shipping dock on the property, andlor

otherwise failed to exercise ordinary care with respect to the properly by failing to maintain the

subject path in the shipping dock, creating an unsafe condition which created an unreasonable risk

of harm to the Plaintiff, Mark E. Jernstad.

        12.       The foregoing acts of negligence on the part of the Defendant, Home Depot U.S.A,,

Inc., were a direct and proximate cause of the inuries and damages sustained by the Plaintiff, Mark

E. Jernstad.



                                                  4

             Case 2:21-cv-00896-LA Filed 07/29/21 Page 12 of 24 Document 1-1
                                                                                         Exhibit A
    Case 2021CV000298        Document 6         Filed 06-21-2021         Page 8 of 11




        13.     The Defendant, The Home Depot, Inc., owned, operated and/or maintained the

property located at 550 North Edwards Boulevard, Lake Geneva, Wisconsin, Zip Code 53 147, at

the time of the accident; and that the Defendant, The Home Depot, Inc., failed to properly warn

patrons and/or otherwise failed to exercise ordinary care in maintaining and/or managing the

property, by failing to maintain a clear path to and from the shipping dock on the property, andlor

otherwise failed to exercise ordinary care with respect to the property by failing to maintain the

subject path in the shipping dock, creating an unsafe condition which created an unreasonable risk

of harm to the Plaintiff, Mark E. Jernstad.

        14.     The foregoing acts of negligence on the part of the Defendant, The Home Depot,

Inc., were a direct and proximate cause of tlie injuries and damages sustained by the Plaintiff, Mark

E. Jernstad.

        15.    As a result of the foregoing acts of negligence on the part of the Defendants, Home

Depot U,S.A., Inc., and The Home Depot, Inc., the Plaintiff, Mark E. Jernstad, sustained injuries

to his body and suffered emotional distress; that he suffered pain and may continue to suffer pain

for an indefinite time in the future; that he was required to seek medical attention; that he may be

required to seek additional and continued medical attention in the future and to expend large sums

of money for said medical attention; that he was unable to maintain his employment for a period

of time and may continue to be so restricted; and that he was unable to engage in his normal

activities for a period of time, and may continue to be so restricted, all to his damage,


  SECOND CAUSE OF ACTION: SAFE PLACE PURSUANT TO WIS. STAT. $ 101.11

       As for the second cause of action, the Plaintiff, Mark E. .lernstad, repeats and re-alleges all

of the allegations contained previously herein, incorporates the same by reference and further

alleges and shows to the Court as follows:


                                                  5


         Case 2:21-cv-00896-LA Filed 07/29/21 Page 13 of 24 Document 1-1
                                                                                            Exhibit A
    Case 2021CV000298               Document 6        Filed 06-21-2021        Page 9 of 11




           16.   The Plaintiff, Mark E. Jernstad, at all times material hereto, was an employee,

 frequenter, andlor invitee as those terms are defined in Wis. Stat. $ l0l.01 at the property located

at 550 North Edwards Boulevard, Lake Geneva, Wisconsin, Zip Code 53147, wherc he was

injured.

           17.   At all times material hereto, the property where the Plaintiff, Mark E. Jernstad, was

injured was a public building/property and/or place of employment as those terms are defined in

Wis. Stat, $ 101.01.

           18.   With respect to the subject property, the Defendant, Home Depot U.S.A., Inc.,

contrary to Wis. Stat. $ 101 . I l, were negligent in that it:

                     a.      Failed to furnish a place for employees, frequenters, and/or invitees, which
                             was safe, as that term is defined in Wis. Stat. $ 101.01;

                     b.      Failed to furnish and use safety devices and safeguards and failed to adopt
                             and use methods and processes reasonably adequate to render the subject
                             property safe, as that term is defined in Wis. Stat. g I 0l .01 ;

                     c.      Failed to do every other thing reasonably necessary to protect the life,
                             health, safety, and welfare of employees, invitees , andlor frequenters at the
                             subject property where the Plaintiff, Mark E. Jernstad, was injured; and

                     d.      Failed to properly inspect, maintain, repair, safeguard, and/or warn so as to
                             render the subject property safe, as those terms are defined in Wis. Stat. $
                             l0l   .01   .




                    e.       Failed to ensure that trip hazards were warned of and/or corrected.

        19.      The foregoing acts of negligence on the part of the Defendant, Home Depot U.S.A.,

Inc., were a direct and proximate cause of the injuries and damages sustained by the Plaintifl Mark

E. Jernstad.

       20.       With respect to the subject property, the Defendant, The Home Depot, Inc., contrary

to Wis. Stat. $ 101.1   l,   were negligent in that it:




                                                          6


           Case 2:21-cv-00896-LA Filed 07/29/21 Page 14 of 24 Document 1-1
                                                                                                Exhibit A
    Case 2021CV000298         Document 6         Filed 06-21-2021        Page 10 of 11




                    a.   Failed to furnish a place for employees, frequenters, and/or invitees, which
                         was safe, as that term is defined in Wis. Stat. $ l0l .01 ;

                    b.   Failed to furnish and use safety devices and safeguards and failed to adopt
                         and use methods and processes reasonably adequate to render the subject
                         property safe, as that term is defined in Wis. Stat. $ 101.01;

                    c.   Failed to do every other thing reasonably necessary to protect the life,
                         health, safety, and welfare of employees, invitees, and/or frequenters at the
                         subject property where the Plaintiff, Mark E. Jernstad, was injured; and

                    d.   Failed to properly inspect, maintain, repair, safeguard, and/or warn so as to
                         render the subject property safe, as those terms are defined in wis. Stat. $
                         101 .01   .




                    e.   Failed to ensure that trip hazards were warned of and/or corrected.

        21.     The foregoing acts of negligence on the part of the Defendant, The Home Depot,

Inc., were a direct and proximate cause of the injuries and damages sustained by the Plaintiff, Mark

E. Jernstad.

        22.     As a result of the foregoing acts of negligence on the part of the Defendants, Home

Depot U.S.A., Inc., and The Home Depot, Inc., the Plaintiff, Mark E. Jernstad, sustained injuries

to his body and suffered emotional distress; that he has suffered pain and may continue to suffer

pain for an indefinite time in the future; that he was required to seek meclical attention; that he may

be required to seek additional and continued medical attention in the future and to expend large

sums of money for said medical attention; that he was unable to maintain his employment for a

period of time and may continue to be so restricted; and that he was unable to engage in his normal

activities for a period of time, and may continue to be so restricted, all to his damage.




                                                  7

         Case 2:21-cv-00896-LA Filed 07/29/21 Page 15 of 24 Document 1-1
                                                                                            Exhibit A
    Case 2021CV000298        Document 6        Filed 06-21-2021               Page 11 of 11




        WHEREFORE, the Plaintiff, Mark               E.   Jernstad, demands Judgment against the

Defendants in the following forms: for compensatory damages as the Court may deem just and

equitable, together   with costs and disbursements of this action, reasonable attorney's           fees

associated with this action, for all interest due and owing pursuant to Wis. Stat. $ 628,46, and for

dismissal of any and all subrogation or reimbursement clairns in this rnatter, and any further relief

the Court may deem just and equitable.

                                          JURY DEMAND

        PLEASE TAKE NOTICE that the Plaintiff in the above-entitled action hereby demands

trial by a jury of 12 persons.

       DATED at Green Bay, Wisconsin,       this Z /        auy   of        JUUE                2021.

                                                          HUPY AND ABRAHAM, S.C
                                                          Attorneys for the Plaintiff,




                                                          By:
                                                                Robert.l
                                                                State Bar   Number: 109141I

Post Office Address
2830 Ramada Way
Suite 100
Green Bay, Wisconsin 54304
(e20) s93-s0s0




                                                 8


         Case 2:21-cv-00896-LA Filed 07/29/21 Page 16 of 24 Document 1-1
                                                                                              Exhibit A
                     Case 2021CV000298                  Document 7                 Filed 07-21-2021                 Page 1 of 4

STATE OF WISCONSIN                               CIRCUIT COURT                              WALWORTH COUNTY

Mark E. Jernstad et al vs. Home Depot U.S.A., Inc. et al                                    Electronic Notice
                                                                                             Status Change
                                                                                         Case No: 2021CV000298



                                OLD REPUBLIC INSURANCE COMPANY
                                SUITE 200
                                631 EXCEL DRIVE
                                MOUNT PLEASANT PA 15666



                     For 2021CV000298, the electronic notice preference for Michael John Nemo,
                     Wisconsin attorney for Anderson Corporation, has changed.

                     Michael John Nemo has registered as an electronic notice party and has agreed to file
                     any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-741-7012.



                                                                                 Walworth County Circuit Court
                                                                                 Date: July 21, 2021




                             Case 2:21-cv-00896-LA Filed 07/29/21 Page 17 of 24 Document 1-1
GF-208(CCAP), 03/2010 Electronic Notice Status Change
                                              This form shall not be modified. It may be supplemented with additional material.
                                                                                                                                  Exhibit A
                     Case 2021CV000298                  Document 7                 Filed 07-21-2021                 Page 2 of 4

STATE OF WISCONSIN                               CIRCUIT COURT                              WALWORTH COUNTY

Mark E. Jernstad et al vs. Home Depot U.S.A., Inc. et al                                    Electronic Notice
                                                                                             Status Change
                                                                                         Case No: 2021CV000298



                                LIBERTY MUTUAL INSURANCE COMPANY
                                175 BERKELEY STREET
                                BOSTON MA 02116



                     For 2021CV000298, the electronic notice preference for Michael John Nemo,
                     Wisconsin attorney for Anderson Corporation, has changed.

                     Michael John Nemo has registered as an electronic notice party and has agreed to file
                     any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-741-7012.



                                                                                 Walworth County Circuit Court
                                                                                 Date: July 21, 2021




                             Case 2:21-cv-00896-LA Filed 07/29/21 Page 18 of 24 Document 1-1
GF-208(CCAP), 03/2010 Electronic Notice Status Change
                                              This form shall not be modified. It may be supplemented with additional material.
                                                                                                                                  Exhibit A
                     Case 2021CV000298                  Document 7                 Filed 07-21-2021                 Page 3 of 4

STATE OF WISCONSIN                               CIRCUIT COURT                              WALWORTH COUNTY

Mark E. Jernstad et al vs. Home Depot U.S.A., Inc. et al                                    Electronic Notice
                                                                                             Status Change
                                                                                         Case No: 2021CV000298



                                HOME DEPOT U.S.A., INC.
                                2455 PACES FERRY ROAD
                                ATLANTA GA 30339



                     For 2021CV000298, the electronic notice preference for Michael John Nemo,
                     Wisconsin attorney for Anderson Corporation, has changed.

                     Michael John Nemo has registered as an electronic notice party and has agreed to file
                     any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-741-7012.



                                                                                 Walworth County Circuit Court
                                                                                 Date: July 21, 2021




                             Case 2:21-cv-00896-LA Filed 07/29/21 Page 19 of 24 Document 1-1
GF-208(CCAP), 03/2010 Electronic Notice Status Change
                                              This form shall not be modified. It may be supplemented with additional material.
                                                                                                                                  Exhibit A
                     Case 2021CV000298                  Document 7                 Filed 07-21-2021                 Page 4 of 4

STATE OF WISCONSIN                               CIRCUIT COURT                              WALWORTH COUNTY

Mark E. Jernstad et al vs. Home Depot U.S.A., Inc. et al                                    Electronic Notice
                                                                                             Status Change
                                                                                         Case No: 2021CV000298



                                THE HOME DEPOT, INC.
                                2455 PACES FERRY ROAD
                                ATLANTA GA 30339



                     For 2021CV000298, the electronic notice preference for Michael John Nemo,
                     Wisconsin attorney for Anderson Corporation, has changed.

                     Michael John Nemo has registered as an electronic notice party and has agreed to file
                     any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-741-7012.



                                                                                 Walworth County Circuit Court
                                                                                 Date: July 21, 2021




                             Case 2:21-cv-00896-LA Filed 07/29/21 Page 20 of 24 Document 1-1
GF-208(CCAP), 03/2010 Electronic Notice Status Change
                                              This form shall not be modified. It may be supplemented with additional material.
                                                                                                                                  Exhibit A
   Case 2021CV000298        Document 8            Filed 07-21-2021     Page 1 of 1
                                                                                     FILED
                                                                                     07-21-2021
                                                                                     Walworth County
                                                                                     Clerk of Circuit Court
                                                                                     2021CV000298


STATE OF WISCONSIN                         CIRCUIT COURT                  WALWORTH COUNTY
                                               Branch 4

MARK E. JERNSTAD,                                                          Case Type Code: 30107
                                                                             Case No.: 21-CV-298
                       Plaintiff,
                                                                        Honorable David M. Reddy
       and

OLD REPUBLIC INSURANCE COMPANY,
LIBERTY MUTUAL INSURANCE
COMPANY and ANDERSEN CORPORATION,

                       Involuntary Plaintiffs,

       vs.

HOME DEPOT U.S.A., INC., and
THE HOME DEPOT, INC.,

                       Defendants.

                                     NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that attorney Michael J. Nemo hereby enters his appearance

as counsel of record for Involuntary Plaintiff Andersen Corporation in the above-entitled action

and requests that copies of all pleadings and other documents filed with the Court in this matter

be served upon us at our offices located at:

                       ARTHUR, CHAPMAN, KETTERING,
                       SMETAK & PIKALA, P.A.
                       Attn: Michael J. Nemo (#1054209)
                       500 Young Quinlan Building
                       81 South Ninth Street
                       Minneapolis MN 55402-3214
                       (612) 339-3500

Dated this 21st day of July, 2021.               BY: /s/ Michael J. Nemo
                                                        Michael J. Nemo
                                                        State Bar No.: 1054209



         Case 2:21-cv-00896-LA Filed 07/29/21 Page 21 of 24 Document 1-1
                                                                                       Exhibit A
                     Case 2021CV000298                  Document 9                 Filed 07-29-2021                 Page 1 of 2

STATE OF WISCONSIN                               CIRCUIT COURT                              WALWORTH COUNTY

Mark E. Jernstad et al vs. Home Depot U.S.A., Inc. et al                                    Electronic Notice
                                                                                             Status Change
                                                                                         Case No: 2021CV000298



                                OLD REPUBLIC INSURANCE COMPANY
                                SUITE 200
                                631 EXCEL DRIVE
                                MOUNT PLEASANT PA 15666



                     For 2021CV000298, the electronic notice preference for Sarah Thomas Pagels,
                     Wisconsin attorney for Home Depot U.S.A., Inc. and The Home Depot, Inc., has
                     changed.

                     Sarah Thomas Pagels has registered as an electronic notice party and has agreed to
                     file any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-741-7012.



                                                                                 Walworth County Circuit Court
                                                                                 Date: July 29, 2021




                             Case 2:21-cv-00896-LA Filed 07/29/21 Page 22 of 24 Document 1-1
GF-208(CCAP), 03/2010 Electronic Notice Status Change
                                              This form shall not be modified. It may be supplemented with additional material.
                                                                                                                                  Exhibit A
                     Case 2021CV000298                  Document 9                 Filed 07-29-2021                 Page 2 of 2

STATE OF WISCONSIN                               CIRCUIT COURT                              WALWORTH COUNTY

Mark E. Jernstad et al vs. Home Depot U.S.A., Inc. et al                                    Electronic Notice
                                                                                             Status Change
                                                                                         Case No: 2021CV000298



                                LIBERTY MUTUAL INSURANCE COMPANY
                                175 BERKELEY STREET
                                BOSTON MA 02116



                     For 2021CV000298, the electronic notice preference for Sarah Thomas Pagels,
                     Wisconsin attorney for Home Depot U.S.A., Inc. and The Home Depot, Inc., has
                     changed.

                     Sarah Thomas Pagels has registered as an electronic notice party and has agreed to
                     file any documents and receive all communications from the court for this case
                     electronically. You will no longer need to provide traditional paper documents to this
                     party. You still need to provide traditional paper documents to the court and any other
                     parties who are not electronically filing.

                     If you have any questions regarding this notice, please contact our office at
                     262-741-7012.



                                                                                 Walworth County Circuit Court
                                                                                 Date: July 29, 2021




                             Case 2:21-cv-00896-LA Filed 07/29/21 Page 23 of 24 Document 1-1
GF-208(CCAP), 03/2010 Electronic Notice Status Change
                                              This form shall not be modified. It may be supplemented with additional material.
                                                                                                                                  Exhibit A
   Case 2021CV000298         Document 10        Filed 07-29-2021        Page 1 of 1
                                                                                        FILED
                                                                                        07-29-2021
                                                                                        Walworth County
                                                                                        Clerk of Circuit Court
                                                                                        2021CV000298
STATE OF WISCONSIN                       CIRCUIT COURT                    WALWORTH COUNTY


MARK E. JERNSTAD,

               Plaintiff,                                       Case No. 21-CV-298

       and                                                      Case Code: 30107

OLD REPUBLIC INSURANCE COMPANY, et al.,

               Involuntary Plaintiffs,

       v.

HOME DEPOT U.S.A., INC., et al.,

               Defendants.


                                   NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that Sarah Thomas Pagels hereby appears in this matter as

counsel for Defendants Home Depot U.S.A., Inc. and The Home Depot, Inc. and further requests

that all further notices and copies of pleadings, papers, and other materials relevant to this action

be directed and served upon her via the Wisconsin Circuit Court electronic filing system, with

correspondence, written discovery, and other documents not filed with the Court to be served

upon her at the address below.

       Dated this 29th day of July, 2021.

                                                       LAFFEY, LEITNER & GOODE LLC
                                                       Attorneys for Defendants

                                                       By:    s/ Sarah Thomas Pagels
                                                              Sarah Thomas Pagels
                                                              State Bar No. 1062162
P.O. ADDRESS:
325 E. Chicago Street, Suite 200
Milwaukee, WI 53202
(414) 312-7003
(414) 755-7089 (fax)
stpagels@llgmke.com
         Case 2:21-cv-00896-LA Filed 07/29/21 Page 24 of 24 Document 1-1
                                                                                          Exhibit A
